Case: 13-142     Document: 15     Page: 1    Filed: 10/16/2012




  mntteb ~tate11 <!Court of ~peaI11
      for tbe jfeberaI <!Ctrcutt

    IN RE EMC CORP., DECHO CORP., IOMEGA
          CORP., AND CARBONITE, INC.,
                   Petitioners.


               Miscellaneous Docket No. 142


On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
10-CV-0435, Magistrate Judge Amos L. Massant.


                     ON PETITION


                        ORDER
     EMC Corporation et al. (petitioners) submit a petition
for a writ of mandamus to direct the United States Dis-
trict Court for the Eastern District of Texas to vacate its
August 21, 2012 orders denying their motions to transfer,
and to direct transfer of the cases. The petitioners also
submit a motion for a temporary stay of proceedings in
the district court pending resolution of their petition.

   Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 13-142     Document: 15   Page: 2   Filed: 10/16/2012




IN RE EMC CORP                                         2

    Oasis Research, LLC is directed to respond to the
petition and the motion for a stay no later than October
31,2012.
                                 FOR THE COURT


                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
s19